Electronically Filed
                                                           Supreme Court
                                                           SCWC-14-0000782
                                                           08-APR-2015
                                                           12:56 PM



                            SCWC-14-0000782

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               LEX R. SMITH and CYNTHIA M. NOJIMA,

                Respondents/Plaintiffs-Appellees, 


                                  vs. 


                              JERRY TUBAL,

                    Petitioner/Defendant-Appellant. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

             (CAAP-14-0000782; CASE NO. 1RC13-1-2385) 


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and

    Circuit Judge Toʻotoʻo, in place of McKenna, J., recused) 


          Petitioner/Defendant-Appellant Jerry Tubal’s

Application for Writ of Certiorari, filed on February 26, 2015,

is hereby rejected.

          DATED: Honolulu, Hawaiʻi, April 8, 2015.

Anthony P. Locricchio              /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Jesse W. Schiel
for respondents 	                  /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson

                                   /s/ Faʻauuga Toʻotoʻo